Citation Nr: 0404795	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  00-14 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits on behalf of his minor child (M.H.).  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from February 1970 to November 
1971.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a special apportionment decision from the VA 
Regional Office (RO) in Atlanta, Georgia.  The appellant is 
custodial parent and the natural mother of the veteran's 
minor child (M.H.).  


REMAND

In her March 2003 notice of disagreement the appellant 
requested a representative to assist her with her claim and a 
personal hearing.  In an April 2000 notice the RO advised her 
that she was entitled to an attorney or representative and it 
would assist her in obtaining such a representative. However, 
the RO did not provide her VA Form 21-22 or a VA Form 22a.  
Rather, a May 2000 Report of Contact shows the RO requested a 
representative to appear at her personal hearing.  The 
appellant was represented at the personal hearing by a 
"Veterans Service Representative."  

In this case, the veteran's appointed representative has been 
the Stated Department of Veterans Services, the Georgia 
Department of Veterans Service, since January 1972.  A 
September 2003 Report of Contact shows the RO referred the 
claims folder to the Georgia Department of Veterans Service 
for completion of a written presentation in support of the 
appellant's claim.  In a written response, the Georgia 
Department of Veterans Service stated that it is the 
designated representative for the veteran and therefore could 
not represent the appellant.  An appellant will be accorded 
full right to representation in all stages of an appeal by a 
recognized organization, attorney, agent, or other authorized 
person.  38 C.F.R. § 20.600 (2003).  

In her July 2000 appeal, the appellant stated that she was 
seeking the $36.00 that the veteran receives for his minor 
child (M.H.).  

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Under 38 C.F.R. § 
19.100 (2003), all interested parties will be specifically 
notified of the action taken by the agency of original 
jurisdiction in a simultaneously contested claim and of the 
right and time limit for initiating an appeal, as well as 
hearing and representation rights.  The Board notes that it 
does not appear that the veteran was apprised that the 
claimant disagreed and appealed the apportionment decision as 
he was not provided with a statement of the case or the 
content of the substantive appeal as required under 38 
U.S.C.A. § 7105A(b) (West 2002); 38 C.F.R. §§ 19.102 (2003).  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  

Accordingly, as mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The VBA AMC should provide the 
appellant with a VA Form 21-22, 
Appointment of Veterans Service 
Organization as Claimant's 
Representative, VA Form 22a, Appointment 
of Attorney or Agent as Claimant's 
Representative, and given a reasonable 
opportunity to appoint a representative 
and request another personal hearing.  

2.  The veteran and his representative 
should be provided with a copy of the 
statement of the case and a contents of 
the claimants substantive appeal in 
accordance with 38 U.S.C.A. § 7105A(b) 
and 38 C.F.R. §§ 19.101, 19.102.  They 
should also be afforded the appropriate 
period to respond.  

3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any other 
applicable legal precedent.  Such notice 
should specifically apprise both the 
veteran and the appellant of the evidence 
and information necessary to substantiate 
the claim and inform them whether they or 
VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  A record of 
this notification must be incorporated 
into the claims file.

4.  The VBA AMC should consider the May 
2000 medical statement and provide the 
veteran an opportunity to provide 
additional evidence and argument on the 
issue whether his minor child's (M.H.'s) 
recent medical problem constitutes 
evidence of an unusual medical expense.  
The VBA AMC should also provide the 
veteran the content of the appellant's 
substantive appeal and provide him the 
opportunity to provide additional 
evidence and argument on the information 
contained therein, which could directly 
affect the payment or potential payment 
of the benefit which is the subject of 
the contested claim.  The information is 
set forth in the body of this remand.  

5.  Thereafter, the VBA AMC should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, all 
parties and their representatives, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The parties have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


